 

 

Case 4:20-cr-01565-RM-JR Document1 Filed 04/17/20 Page 1 of 2
CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v. MAGISTRATE'S CASE NO.
Manuel Alejandro BELTRAN, DOB 1989, U.S, Citizen;
Gerardo VILLALOBOS, DOB 1992, U.S. Citizen; we
Francisco LARA-Hoyos, DOB 1986, Mexican Citizen 90 os 0 8 69 () i J

 

 

Complaint for violations of Title 21 United States Code, Section 846

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
Beginning at a time unknown, and continuing to on or about April 15, 2020, at or near Tucson, in the District of

Arizona, Manuel Alejandro BELTRAN, Gerardo VILLALOBOS, and Francisco LARA-Hoyos did knowingly|
and intentionally combine, conspire, confederate and agree together and with other persons known and unknown to
possess with intent to distribute 5 kilograms or more of cocaine, a Schedule I] controlled substance; in violation of
Title 21, United States Code, Sections 841(a)(1} and 841(b)(1)(A)GDCD.

All in violation of Title 21, United States Code, Section 846.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On April 15, 2020, agents were conducting surveillance of VILLALOBOS when they observed VILLALOBOS

meet with LARA-Hoyos at VILLALOBOS’ known residence in Tucson, Arizona. Agents observed LARA-Hoyos
provide VILLALOBOS with rectangular packages. Upon receiving the packages, VILLALOBOS departed his
residence and was contacted on a traffic stop near Ina Road and I-10, in Tucson, Arizona. VILLALOBOS
consented to a search of his vehicle and was found to have five rectangular one-kilogram packages of suspected
cocaine consistent with the packages provided by LARA-Hoyos. The substance field-tested positive for the
properties of cocaine, with a total weight of approximately 6.5 kilograms.

Agents then made contact with LARA-Hoyos at a location in Tucson, Arizona in reference to the delivery of
cocaine. LARA-Hoyos was found to have five additional one-kilogram packages of suspected cocaine in his
possession, The substance field-tested positive for the properties of cocaine. During a post-Miranda interview,
LARA-Hoyos admitted that he delivered five kilograms of cocaine or methamphetamine to VILLALOBOS.
LARA-Hoyos reported he was contracted to make several deliveries of multi-kilogram packages to VILLALOBOS
on April 15, 2020. LARA-Hoyos provided his residential address to agents and consented to a search of the
residence. LARA- -Hoyos advised agents there would be at least one firearm, and three additional one- kilogram
packages of cocaine in his bedroom at that address, Agents located three additional kilograms of cocaine,
approximately a half-kilogram of heroin, a detailed drug ledger documenting drug transactions occurring from 2017
to present, a Mossburg model 500 S/N: T514314, and a Kimber Eclipse Pro 2 semi-auto pistol, 5/N:KR53491 in
LARA-Hoyos’ bedroom. Continued on reverse...

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is LS
true and correct to the best of my knowledge. OFRICIALTITLE o>
KCH/am Special Agent Anthony Gratz, DEA

AUTHORIZED AUSA Stefani K,_Hepfort~

Sworn by telephone ral

SIGNATURE OF MAGISTRATE ADE
me

 

   
 

 

DATE
April 16, 2020

 

 

v See Federal cules of Criminal Procedur:

 

 

 
 

Case 4:20-cr-01565-RM-JR Document 1 Filed 04/17/20 Page 8 Gg ( i J
During a post-Miranda interview, VILLALOBOS admitted he coordinated all details of the April 15, 2020 cocaine
transaction through BELTRAN, who provided VILLALOBOS with a phone number for LARA-Hoyos,
VILLALOBOS admitted to assisting BELTRAN with prior drug and firearms trafficking, and money laundering.

Agents then made contact with BELTRAN at his known residence in Tucson, Arizona. Agents took BELTRAN into
custody at that time. During a post-Miranda interview, BELTRAN admitted to being involved in drug and firearms
trafficking, and money laundering. BELTRAN admitted to coordinating the April 15, 2020, cocaine delivery with
VILLALOBOS and LARA-Hoyos, BELTRAN stated he intended to split the proceeds of the cocaine transaction on
April 15, 2020, with VILLALOBOS.

 

 
